                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VIRGINIA CHAPPELL and
 RESCUE DOGS ROCK ANIMAL RESCUE,
 INC.

                         Plaintiff,                            CIVIL ACTION
                                                               NO. 16-2650
        v.

 THE HORSHAM TOWNSHIP                  POLICE
 DEPARTMENT, et al.,

                         Defendants.


                                           ORDER

       AND NOW, this 20th day of November 2018, in accordance with the Opinion issued by

the Court on this day, it is ORDERED that Defendants’ Motion for Summary Judgment (Doc.

Nos. 55, 59, 60) is GRANTED. The Clerk of Court shall close this case for statistical purposes.



                                                   BY THE COURT:


                                                   / s / J oel H. S l om s k y
                                                   JOEL H. SLOMSKY, J.
